                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION


OVIEDO MEDICAL CENTER, LLC,

                    Plaintiff,

v.                                                        Case No: 6:19-cv-1711-Orl-78EJK

ADVENTIS HEALTH SYSTEM/SUNBELT, INC.,

                    Defendant.

 UNITED STATES MAGISTRATE        Leslie R. Hoffman             COURTROOM:    HELD IN CHAMBERS
 JUDGE:                                                                      (VIDEO CONFERENCE)
 DEPUTY CLERK:                   Edward Jackson                COUNSEL FOR   Martin B. Goldberg
                                                               PLAINTIFF:    Dennis Murrell


 AUDIO RECORDING:                Digital                       COUNSEL FOR   Mayanne Downs
                                 Orlando_Digital_Transcripts   DEFENDANT:    Michael Colitz
                                 @flmd.uscourts.gov                          G. Brock Magruder, III
 DATE/TIME:                      July 30, 2020
                                 10:05-4:30
 TOTAL TIME:                     6 hours/25 minutes



                                       CLERK’S MINUTES
                                   SETTLEMENT CONFERENCE

Case called; appearances taken; procedural setting by the Court.
Settlement Conference held.
Settlement Conference continued to August 12, 2020 at 10:00 AM. Notice to be entered.
